Exhibit 10.63

SEVERANCE BENEFIT AGREEMENT

THIS SEVERANCE BENEFIT AGREEMENT (this “Agreement”) is made and entered into
effective as of December 12, 2011 (the “Effective Date”), by and between
Exterran Holdings, Inc., a Delaware corporation (the “Company”) and William M.
Austin (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed as the Executive Vice President and Chief
Financial Officer of the Company; and

WHEREAS, the Company and the Executive mutually desire to arrange for the
Executive’s separation from employment with the Company and its affiliates in
certain circumstances;

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Term. This Agreement shall begin on the Effective Date and shall continue
until December 12, 2014, plus, in the event of the Executive’s Qualifying
Termination of Employment for Good Reason, any additional time period
necessitated by the Company’s right to cure as set forth in the definition of
Good Reason (the “Term”). This Agreement shall automatically terminate as of the
date of the Executive’s termination of employment with the Company and all of
its affiliates (“Termination Date”). Termination of this Agreement shall not
alter or impair any rights of the Executive arising under this Agreement on or
prior to such termination.

2. Qualifying Termination of Employment. If the Executive incurs a Qualifying
Termination of Employment during the Term, the Executive shall be entitled to
the benefits provided in Section 3 hereof, subject to the terms and conditions
of this Agreement; provided, that if the Executive’s termination of employment
constitutes a “Qualifying Termination of Employment” for purposes of the Change
of Control Agreement (as defined below), then the terms and conditions of the
Change of Control Agreement shall control and the Executive’s termination shall
not constitute a Qualifying Termination of Employment for purposes of this
Agreement. If the Executive’s employment terminates for any reason other than
for a Qualifying Termination of Employment during the Term, then the Executive
shall not be entitled to any benefits under this Agreement.

For purposes of this Agreement:

(a) A “Qualifying Termination of Employment” shall mean a termination of the
Executive’s employment with the Company and all of its affiliates during the
Term either (i) by the Company other than for Cause or (ii) by the Executive for
a Good Reason. The Executive’s death or Disability during the Term shall not
constitute a



--------------------------------------------------------------------------------

Qualifying Termination of Employment. For the avoidance of doubt, a termination
of the Executive’s employment due to a Qualifying Termination of Employment (as
defined in Change of Control Agreement (as defined below)), shall not constitute
a Qualifying Termination of Employment for purposes of this Agreement.

(b) “Cause” shall mean a termination of the Executive’s employment due to one of
the following reasons:

 

  (i) the commission by the Executive of an act of fraud, embezzlement or
willful breach of a fiduciary duty to the Company or an affiliate (including the
unauthorized disclosure of confidential or proprietary material information of
the Company or an affiliate);

 

  (ii) a conviction of the Executive for (or a plea of nolo contendere to) a
felony or a crime involving fraud, dishonesty or moral turpitude;

 

  (iii) willful failure of the Executive to follow the written directions the
Board of Directors of the Company (the “Board”);

 

  (iv) willful misconduct of the Executive as an employee of the Company or an
affiliate;

 

  (v) willful failure of the Executive to render services to the Company or an
affiliate in accordance with the Executive’s employment arrangement, which
failure amounts to a material neglect of the Executive’s duties to the Company
or an affiliate; or

 

  (vi) the Executive’s substantial dependence, as determined in the sole
discretion of the Board, on any drug, immediate precursor or other substance
listed on Schedule IV of the Federal Comprehensive Drug Abuse Prevention and
Control Act of 1970, as amended.

(c) “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s express written consent:

 

  (i) a diminution in the Executive’s title, duties or responsibilities in
effect as of the Effective Date or a permanent change in the Executive’s duties
or responsibilities which are inconsistent with either the type of duties and
responsibilities of the Executive or the Executive’s title as of the Effective
Date, but excluding any such change that is in conjunction with and consistent
with a promotion of the Executive;

 

  (ii) a reduction in the Executive’s then current base salary;

 

  (iii) a reduction in the Executive’s then current annual target bonus
percentage of base salary;

 

  (iv) a reduction in the Executive’s employee benefits (without regard to bonus
compensation, if any) if such reduction results in the Executive receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable Executives of the Company generally;

 

-2-



--------------------------------------------------------------------------------

  (v) the Executive’s being required to be based at any other office or location
of employment more than fifty (50) miles from the Executive’s primary office or
location of employment as of the Effective Date (other than in the case of
repatriation); or

 

  (vi) willful failure by the Company to pay any compensation to the Executive
when due;

provided, however, that, Good Reason shall not exist with respect to such an
event unless the Executive provides the Company a written notice of termination
that sets forth in reasonable detail the facts and circumstances supporting the
occurrence of such event within thirty (30) days of the date of first occurrence
of such event. If the Executive fails to provide such notice of termination
timely, the Executive shall be deemed to have waived all rights the Executive
may have under this Agreement with respect to such event. The Company shall have
thirty (30) business days from the date of receiving such notice of termination
to cure the event. If the Company cures the event, such notice of termination
shall be deemed rescinded. If the Company fails to cure the event timely, the
Executive shall be deemed to have terminated for Good Reason at the end of such
thirty (30)-day cure period.

3. Severance and Other Entitlements. In consideration for the Executive’s
execution of this Agreement, including the provisions in Section 4 of this
Agreement, and subject to the execution of the Waiver and Release attached
hereto as Attachment A (the “Waiver”), without revocation (as described in
Section 3(e) below), the Company and the Executive agree as follows:

(a) Accrued Obligations. The Company shall pay to the Executive his base salary
earned but unpaid, his earned but unused vacation days and any unreimbursed
business expenses (the “Accrued Obligations”), as of the date of the Qualifying
Termination of Employment (the “Separation Date”), in accordance with its normal
payroll practices, but in no event later than thirty (30) days following the
Separation Date.

(b) Severance Payment. Provided the Qualifying Termination of Employment occurs
during the period commencing on the Effective Date and ending on the second
(2nd) anniversary of the Effective Date, the Company shall pay the Executive a
lump-sum amount equal to the Severance Payment on the thirty-fifth (35th) day
after the Separation Date, subject to the Waiver requirement described in
Section 3(e) below. The “Severance Payment” shall be the sum of:

 

  (i) the Executive’s annual rate of base salary (without regard to bonus
compensation) as in effect immediately prior to the Separation Date; plus

 

  (ii) the amount of Executive’s annual incentive award opportunity calculated
as a percentage of his annual base salary for the year in which the Separation
Date occurs calculated at the target percent (the “Incentive Opportunity”) (not
prorated).

 

-3-



--------------------------------------------------------------------------------

(c) Equity. The Executive’s outstanding equity awards (including, without
limitation, any stock options, restricted stock, restricted stock units and
performance shares) granted under the Amended and Restated Exterran Holdings,
Inc. 2007 Stock Incentive Plan or the Exterran Holdings, Inc. 2011 Employment
Inducement Long-Term Equity Plan and, subject to the consent of the Compensation
Committee of the Board of Directors of Exterran GP LLC, the Executive’s
outstanding phantom units granted under the Exterran Partners, L.P. Long-Term
Incentive Plan, that would have vested during the twelve (12)-month period
beginning immediately following the Separation Date and ending on the first
(1st) anniversary of the Separation Date will vest in full as of the Separation
Date and will be paid or delivered in accordance with the terms of the
applicable award agreements.

(d) Medical Benefits. During the period commencing on the Separation Date and
ending on the earlier of (i) the first (1st) anniversary of the Separation Date
or (ii) the date the Executive and his eligible dependents are eligible for
coverage under the medical plan of a subsequent employer of the Executive, the
Executive and his eligible dependents will be eligible to continue to be covered
under the Company’s medical plan as in effect during such period, subject to the
Executive’s timely payment of the plan premiums, at the active employee rates as
in effect from time to time during such period. (For the avoidance of doubt, if
the Executive and his eligible dependents become eligible for coverage under the
medical plan of the Executive’s subsequent employer, then as of the date of such
eligibility the medical and other welfare benefits described herein will cease.)
The foregoing notwithstanding, the Company may amend, modify or terminate such
plan, without the consent of the Executive. The parties further agree that any
such action by the Company will not be a breach of this Agreement by the Company
nor will it entitle the Executive to any payment or replacement benefits. The
Executive acknowledges that the portion of the premiums paid by the Company (or
an affiliate of the Company) is taxable income to the Executive and the Company
(or an affiliate) will report such portion of the premiums as imputed income to
the Executive on the applicable Internal Revenue Service tax reporting forms.
Notwithstanding the foregoing, with regard to such medical continuation
coverage, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to the Executive a taxable monthly
payment in an amount equal to the monthly premium that the Executive would be
required to pay to continue the Executive’s and the Executive’s covered
dependents’ group insurance coverage as in effect on the Separation Date (which
amount shall be based on the premiums for the first month of such continued
coverage).

(e) Waiver. The foregoing to the contrary notwithstanding, the Executive’s
entitlement to the payment and benefits described in this Section 3, other than
the Accrued Obligations provided in Section 3(a) and the payments and
entitlements described in Section 3(f) hereof (solely for purposes of this
Section 3(e), the “Excluded Payments”), are subject to, and contingent upon the
Executive’s binding execution, without revocation during the seven (7)-day
revocation period following execution, of the

 

-4-



--------------------------------------------------------------------------------

Waiver within thirty (30) days of the Separation Date (but not before the
Separation Date). The parties hereto acknowledge that the consideration to be
provided under this Section 3 includes, in part, consideration for the Waiver.
The Company’s obligation to make any payments otherwise due under this
Section 3, other than the Excluded Payments, shall cease in the event the
Executive fails to execute the Waiver within the time period set forth herein,
and thus the Executive shall not be entitled to any of the payments and
entitlements provided in this Section 3 other than the Excluded Payments. No
payments shall be made until the expiration of the seven (7)-day revocation
period following the Executive’s execution of the Waiver (the “Waiver Effective
Date”). Regardless of whether the Executive executes the Waiver, subject to
Section 3(d) above, the Executive is entitled to elect COBRA continuation
coverage under the Company’s group health plan for himself and his covered
dependents, subject to the Executive’s payment of the full COBRA cost and
without any reimbursement by the Company of any portion of that cost.

(f) Other Benefits. Nothing herein shall be deemed to affect the Executive’s
rights to any accrued and/or vested benefits as of the Separation Date,
including, without limitation, pursuant to any deferred compensation plan or
program, the Company’s Executive Stock Purchase Plan or the Company’s 401(k)
plan, in accordance with the terms and conditions of the applicable agreements,
plans and programs for such benefits. The parties acknowledge and agree that the
Severance Payment is not eligible compensation for purposes of the Company’s
401(k) plan (and thus is not eligible for a matching contribution thereunder).

4. Nondisparagement Covenant. The Executive, acting alone or in concert with
others, agrees that from and after the Separation Date he will not publicly
criticize or disparage the Company or its affiliates, or privately criticize or
disparage the Company [or its affiliates] in a manner intended or reasonably
calculated to result in public embarrassment to, or injury to the reputation of,
the Company or its affiliates; provided, however, that nothing in this Agreement
shall apply to or restrict in any way the communication of information by the
Executive to any state or federal law enforcement or regulatory agency or any
legislative or regulatory committee or require notice to the Company thereof.

5. Return of Property. On or immediately following the Separation Date, the
Executive shall promptly return all Property (as hereinafter defined) which had
been entrusted or made available to the Executive by the Company; provided that
if such Property is in electronic form the Executive shall be deemed to comply
with this Section 5 if he deletes such Property from his computers. The term
“Property” shall mean all records, files, memoranda, reports, keys, codes,
computer hardware and software, documents, videotapes, written presentations,
brochures, drawings, notes, correspondence, manuals, models, specifications,
computer programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions and all other writings or materials of any type and
other property of any kind or description (whether in electronic or other form)
prepared, used or possessed by the Executive during his employment by the
Company (and any duplicates of any such property) together with any and all
information, ideas, concepts, discoveries, and inventions and the like
conceived, made, developed or acquired at any time by the Executive individually
or with others during his employment which relate to the Company’s business,
products or services.

 

-5-



--------------------------------------------------------------------------------

6. Post-Separation Date Assistance. Following the Separation Date, the Executive
agrees that he will reasonably and appropriately respond to all inquiries from
the Company relating to any current or future litigation of which he may have
relevant information, and shall make himself reasonably available to confer with
the Company and otherwise provide testimony as the Company may deem necessary in
connection with such litigation, subject in all cases to his other business and
personal commitments. Such assistance shall not exceed five (5) days per year
and shall be provided by the Executive without remuneration, but the Company
shall pay or reimburse the Executive for all reasonable expenses actually
incurred or paid by the Executive in complying with this Section 6 upon the
presentation of expense statements or vouchers or such other supporting
information as the Company may reasonably require of the Executive.

7. Assignment. This Agreement and all of the Company’s rights and obligations
hereunder shall not be assignable by the Company without the Executive’ prior
written consent except as incident to a reorganization, merger or consolidation,
or transfer of all or substantially all of the Company’s assets. The Executive
may not assign this Agreement or any of his rights and obligations under this
Agreement without the prior written consent of the Company. Subject to the
foregoing, this Agreement shall be binding on, and inure to the benefit of, the
Company and the Executive and their respective successors and assigns.

8. No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.

9. Arbitration. Any dispute, controversy or claim arising out of or relating to
the obligations under this Agreement, shall be settled by final and binding
arbitration in accordance with the American Arbitration Association Employment
Dispute Resolution Rules. The arbitrator shall be selected by mutual agreement
of the parties, if possible. If the parties fail to reach agreement upon
appointment of an arbitrator within thirty (30) days following receipt by one
party of the other party’s notice of desire to arbitrate, the arbitrator shall
be selected from a panel or panels submitted by the American Arbitration
Association (the “AAA”). The selection process shall be that which is set forth
in the AAA Employment Dispute Resolution Rules, except that, if the parties fail
to select an arbitrator from one or more panels, AAA shall not have the power to
make an appointment but shall continue to submit additional panels until an
arbitrator has been selected. Either party may appeal the arbitration award and
judgment thereon and, in actions seeking to vacate an award, the standard of
review to be applied to the arbitrator’s findings of fact and conclusions of law
will be the same as that applied by an appellate court reviewing a decision of a
trial court sitting without a jury. This agreement to arbitrate shall not
preclude the parties from engaging in voluntary, non-binding settlement efforts
including mediation. All fees and expenses of the arbitration, including a
transcript if requested but not including the legal costs and fees incurred by
any party to such arbitration, will be borne by the parties equally. Each party
shall be responsible for its own legal costs and fees.

 

-6-



--------------------------------------------------------------------------------

10. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

 

Exterran Holdings, Inc.

 

16666 Northchase Drive

 

Houston, TX 77060

 

Attention: General Counsel

 

To the Executive:

 

 

 

 

 

 

 

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) day after the day on which such notice is
mailed.

11. “At-Will” Employment. Nothing in this Agreement modifies the nature of the
employment relationship between the Company and its affiliates and the Executive
which continues to be an “at-will” relationship.

12. Tax Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes that will be required
pursuant to any law or governmental regulation or ruling.

13. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

15. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

16. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of Texas, without regard to the principles of
conflicts of law thereof.

17. Venue. Except as provided in Section 9, any suit, action or other legal
proceeding arising out of this Agreement shall be brought in the United States
District Court for the Southern District of Texas, Houston Division, or, if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Harris County, Texas. Each of the Executive and the
Company consents to the jurisdiction of any such court in any such suit, action,
or proceeding and waives any objection that it may have to the laying of venue
of any such suit, action, or proceeding in any such court.

 

-7-



--------------------------------------------------------------------------------

18. Section 409A. Payments pursuant to this Agreement are intended to comply
with or be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and accompanying Department of Treasury regulations and
other interpretive guidance promulgated thereunder (collectively, “Section
409A”), and, to the extent applicable, the provisions of this Agreement will be
administered, interpreted and construed accordingly. Notwithstanding any
provision of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be or become subject
to Section 409A, the Company shall negotiate in good faith with the Executive to
adopt such amendments to this Agreement and/or to adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, including
without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 18 shall not
create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so. Whenever payments under this Agreement are
to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Section 409A.

All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
the Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

Notwithstanding any provision of this Agreement to the contrary, the Company and
the Executive agree that no benefit or benefits under this Agreement, including
without limitation any severance payments or benefits payable under Section 3
hereof, shall be paid to the Executive during the six (6)-month period following
the Separation Date if paying such amounts at the time or times indicated in
this Agreement would constitute a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first (1st) business
day next following the earlier of (i) the date that is six (6) months and one
day following the date of the Executive’s termination of employment, (ii) the
date of the Executive’s death or (iii) such earlier date as complies with the
requirements of Section 409A, the Company shall pay the Executive a lump-sum
amount equal to the cumulative amount that would have otherwise been payable to
the Executive during such period.

19. Entire Agreement. Each party acknowledges that this Agreement is the
complete and exclusive statement of the agreement between the parties regarding
the subject matter herein and supersedes any other oral or written agreements
between the parties with respect to the subject matter hereof; provided,
however, that the Change of Control Agreement between the Company and the
Executive dated as of the date hereof (the “Change of Control Agreement”) shall
remain in full force and effect through the Separation Date (and if there is a
Qualifying Termination of Employment under the Change of Control Agreement, then
the Change of

 

-8-



--------------------------------------------------------------------------------

Control Agreement shall apply in lieu of this Agreement (and this Agreement
shall be of no further force and effect)). This Agreement may not be modified or
altered except by a written instrument duly executed by both parties.

[Execution Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

 

EXTERRAN HOLDINGS, INC. By:  

/s/ D. Bradley Childers

  D. Bradley Childers   President and Chief Executive Officer EXECUTIVE

/s/ William M. Austin

  William M. Austin

 

-10-



--------------------------------------------------------------------------------

Attachment A

WAIVER AND RELEASE

In exchange for the consideration offered under the Severance Benefit Agreement
between me and Exterran Holdings, Inc. (the “Company”), dated as of December 12,
2011 (the “Agreement”), I hereby waive all of my claims and release the Company,
any affiliate, subsidiary or venture of the Company, including, but not limited
to, Exterran Partners, L.P. and Exterran GP LLC, and any of their respective
officers, directors, employees, partners, investors, counsel or agents, their
benefit plans and the fiduciaries and agents of said plans (collectively
referred to as the “Corporate Group”) from any and all claims, demands, actions,
liabilities and damages.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that I have at least
twenty-one (21) calendar days to consider whether to sign and return this Waiver
and Release to the Company by first-class mail or by hand delivery in order for
it to be effective.

In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any charges of discrimination, or any other action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company with respect to the claims released by me
herein, and I knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to the
Corporate Group, except with respect to rights under the Agreement, rights under
employee benefit plans or programs other than those specifically addressed in
the Agreement, and such rights or claims as may arise after the date this Waiver
and Release is executed. This Waiver and Release includes, but is not limited
to, claims and causes of action under: Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990; the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Agreement or this Waiver
and Release has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement or representation of any member of the Corporate
Group or any of their agents. I agree that this Waiver and Release is valid,
fair, adequate and reasonable, is with my full knowledge and consent, was not
procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me. I acknowledge and agree that
the Company will withhold any taxes required by law from the amount payable to
me under the Agreement and that such amount shall be reduced by any monies owed
by me to the Company.

 

A-1



--------------------------------------------------------------------------------

This Waiver and Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims. Excluded from this Waiver and Release are any
claims which by law cannot be waived in a private agreement between an employer
and employee, including but not limited to claims under the Fair Labor Standards
Act and the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency. I waive, however, the right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on my behalf.

Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, advancement of expenses and a defense, and
directors and officers and other liability coverage that I may have under any
statute, the bylaws of the Company or by other agreement; and (b) the right to
any unpaid reasonable business expenses and any accrued benefits payable under
any Company welfare plan, tax-qualified plan or other Benefit Plans. For the
avoidance of doubt, the term “Benefit Plans” includes any outstanding equity
awards under an equity incentive plan, any deferred compensation plan, the
Company’s Employee Stock Purchase Plan and the Company’s 401(k) plan and the
Severance Payment under the Agreement is not eligible compensation for purposes
of the Company’s 401(k) plan (and thus is not eligible for a matching
contribution thereunder).

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.

I understand that for a period of seven (7) calendar days following my signing
this Waiver and Release (the “Waiver Revocation Period”), I may revoke my
acceptance of the offer by delivering a written statement to the Company by hand
or by registered mail, addressed to the address for the Company specified in the
Agreement, in which case the Waiver and Release will not become effective. In
the event I revoke my acceptance of this offer, the Company shall have no
obligation to provide me the consideration offered under the Agreement to which
I would not otherwise have been entitled. I understand that failure to revoke my
acceptance of the offer within the Waiver Revocation Period will result in this
Waiver and Release being permanent and irrevocable.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions, have it explained to me and had the opportunity to seek
independent legal advice with respect to the matters addressed in this Waiver
and Release and that I understand that this Waiver and Release will have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of this Waiver and Release, except for those claims specifically not
released by me herein.

[Execution Page Follows]

 

A-2



--------------------------------------------------------------------------------

By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.

AGREED TO AND ACCEPTED this

             day of                     , 20    

 

 

[NAME]

 

A-3